Title: Cash Accounts, 1761
From: Washington, George
To: 

 

[1761]



Cash


For 1761
To Cash received of severals for Sundrys viz. Smiths work of Sundrys
£ 7.15. 4 1/2



Bonds &ca Interest of



Apl 18
P[hilip] W[hitehead] Claiborne
14. 0. 0


Do
Wm Dandridge
22. 0. 0


Do
Mrs [Joanna] McKenzie
10.16. 0


Do
Colo. Ber[nard] Moore
210. 0. 0


Novr 27
Francis Foster
25. 0. 0


Decr 7
Captn [Thomas] Dansie 2 yrs
10. 0. 0


Novr 7
in part off B[ond] Colo. Thos Moore
250. 0. 0


Apl
Abner Clapton’s Note
3. 0. 0


Novr 25
Josh Valentine Recd of him
364.15. 0


Decr 1
Recd of Ditto
29. 0. 0



Protested Excha: Hen: Churchills of Col. Basset
49.15. 3


Novr 4
Sundrys Mr Green—Smiths Work &ca
4. 0. 0



James Stewart Surveyrs Fee
2. 3. 0



David Edwards Do
0.17. 6


May 12
Mary Thomas for Corn
1. 0. 0


May 20
Saml & Jno. Washington Exps. Tr[avelin]g
2.10. 0


Novr 7
Burgesses Wages Octr & Apl Sesns
38.18. 0


[Contra]


For 1761
By Cash paid to Sundrys viz.




Merchants



Jany 20
Captn Loxham for Mourng
16. 5. 0


Mar. 18
Cambrick for Weepers
1. 3. 0


May 28
Mr Baynes for Millstones £14. 40 prCt on Ditto 5.12.
19.12. 0


June 16
Captn Marshall for E:Ware
0.18. 0


23
Mr Jno. Muirs
2.13. 9


July 15
Mr Barret for a Whip
0. 7. 6


Augt 20
Jas Laurie Cask strong Beer
7. 5. 0


Septr 23
Captn Marshall for 40½ B: Salt
3. 4. 6


Octr 28
Mr Hector Ross Plank &ca
16.18. 3


Novr 5
Colo. Carlyle pr Mr Ramsay
35. 0. 0



Ditto [cash] paid for Sundries viz. for Tea
0. 2. 0



2 China Bowls 12/6 Toys 7/ a Locket50/
3. 9. 6




1 pr Portmanteau Straps 2/6 2 ydsRib: 2/6
0. 5. 0


May 1
Antho. Walke & Son Spirits &ca
21. 8. 9



for freight of Ditto
0. 3. 3



James Alligood for 1 Barl bro: Sugr260 lbs. @50/
6.10. 0



1 Pack Cards 1/3 1 pr Shoes 7/6 a prStra. 2/6
0.11. 3



242 lbs. Coffee @1/
12. 2. 0



1 pt Mug 1/ Candles 1/3 paper 3/
0. 5. 0



¼ lb. Tea 4/3 Sugar 10/6 1 pr Scissars 2/
0.16. 9



1 Quart Rum 1/3 Psalters 3/
0. 4. 3



1 pr Stocking Boots 6/6 Leadg Lines 3/6
0.10. 0



Toys 5/
0. 5. 0



Doctors



Mar. 5
Jas Craik pr Acct
48.11.10


May 1
Laurie a years Wages
15. 0. 0


Augt
Doctr Hamilton for advice
2. 3. 0


Ditto
Ditto for Prescription
2. 3. 0


Do & Octr
Ditto for 3 Visits &ca
25.16. 0


Novr 14
Doctr Hay visits and attendance
15. 0. 0


Do 17
Dr Small Ditto Ditto
20. 0. 0



Ditto for Patcy Custis




to Dr Hamilton
10. 0. 0



To Doctr Hay
3. 0. 0



Doctr Small 2 Vts
6. 0. 0



Tavern Keepers




pd Mrs Chew at Sund⟨es⟩
0.10. 9



Mrs Vobes
0. 1. 6


Apl 13
Mrs Campbells
2. 5. 0


June 15
Mrs Mason
6. 0. 0



Chs Julian
1.15. 6



Mr Trebell
1. 5. 6



Mr Weatherborne
1. 1. 2



Taylors



Octr 21
Bryan Allison’s acct in full
7. 0. 0


Apl 15
Ditto for Jno. P. Custis
2. 0. 0


Octr 21
Ditto for Ditto
1. 5. 6



Inspection



Mar. 10
Hunting Creek
2. 5. 0



Augt 18
Ditto for 36 hhds Shipd in the Bland Sarah & Phoenex
9. 0. 0


For 1761
By Cash paid Leather Breeches maker viz.



Mar. 10
Saml Brasenton
2.10. 0


June 15
Ditto in full 25 & 1 pr B: for Js 15/
2. 0. 0



Barbers




at Fredericksburg
0. 1. 0


Apl 13
Williamsburg—[James] Martin
2. 5. 0



Shoemakers



June 3
at Fredericksburg &ca
0.12. 6


Apl 22
Mr Robt Adams (last yr)
25. 5. 6


Octr 16
John Prescot for 46 pr
2.17. 6


March
Election Expences at Dutch Cowpers
1. 6. 6



Henry Heath’s 5/ P. Bush 6.19.5
7. 4. 5


May
Edwd Snickers 34/ Leesburg 7/
2. 1. 0



Colemans 7/6 Colo. Hytes 10/
0.17. 6



New Town 3/ Moores 10/
0.13. 0



paid a guide 5/ Exps. at Cunhn 8/6
0.13. 6



paid a guide 5/ gave 20/
1. 5. 0



Exps. at McGills 23/1½
1. 3. 1



paid Thos Wood
1.10. 0



P[hilip] Bushes Acct
14.15. 0



W: Wests 12/ Hollis’s 8/
1. 0. 0


Sepr 12
pr Colo. Mercers Acct
38.19. 7



Travelling Expences viz. Ferriages &ca



Mar.
in a journey to Frederick Mar.
0. 8. 9


M. & Apl
to Williamsburg Mar. & Apl
4. 9. 6


June
to Fredericksburg Fair
1.15. 9


Augt
to Marlborough in Maryland
1. 6. 4


Septr
to the Warm Springs besides CD:
1. 0. 0


Novr &ca
to Williamsburg Octr & Novr
7. 0. 6



Servants



Mar.
in the Journey to Frederick in March
0. 7. 6


M: & Apl
to Williamsburg Mar. & Aprl
1. 3. 9


May
Frederick in May
0. 7. 6


June
Fredericksburg Fair in June
0. 8. 6


Septr
Warm springs
0. 2. 6


Octr &c.
Williamsburg in Octobr &ca
1.15.10



Cards &ca at Sundry times
9.14. 9



Porke bought of




Phil. Grymes 963 lbs. @20/
9.12. 7



Jno. Go⟨illegible⟩ 150 @18/
1.17. 0



Apl 21
Mr French pr W. Gardnr
31.13. 0



Corn of



Jany 10
Willm Gardner 20 Barl @6/6
6.15. 0


Decr 24
Edwd Violette 22 Do @9
9.18. 0


Ditto
Jno. Foster 19 Do
8.11. 0



By Cattle 20 head of Jno. Washington
27. 2. 0


Decr 28
11 Ditto of Wm Gardner 
15. 0. 0


Apl
Rent pd Collo. Lee by J: Was——n for1760
81. 5. 0


March
Play Tickets in March
2. 7. 6



Tobacco




of Edwd Williams 80 lbs. @18/
0.14. 7



Gilbert Simpson 138 @Do
1. 4.10



Henry Taylor 263 @Do
2. 0. 0



Jno. Foster for his share of Crop
11.10. 0


June 28
Iron of Mr Lawson pr Acct
32.14. 7



Charity To Sundrys—at different times
24. 2. 6



Lent Captn Posey
5. 0. 0


Decr 28
Humphrey Peake 
10. 0. 0



Mrs Washington at Sundry times
10.13. 9



Land bought of Willm Asheford
150. 0. 0


Decr 23
Negroes of Mr Thompson Mason
120.19. 0



Duty on Do pd Treasury
9.12. 6


June 3
Lotts of Colo. Fielding Lewis
40. 0. 0


Augt 18
Weaver




Jno. McClockland
1. 0. 0


Octr 1
Ditto Do
1.14. 8



Plank 2225 feet @7/6
8. 6.10 1/2


June 15
Sheriff Mr Jno. West
20.10. 0



Shingles 4000
3.12.11



Paid




Jno. Alton at Sundry times
9. 0. 0



Chr. Hardwick at Ditto
69. 3. 0



Collo. Moore my Bond to [John]




Spotswds Exrs
123. 0. 0



Turnr Crump at Sundry times
30. 3. 6



Thos Bishop at Ditto
8. 0. 0



Mr Waller makg Will
10. 0. 0



Accounts



Jany 3
Mary Sheridine to J. Cooke
13.14. 3



 Brumley for Glazing
0.15. 0



Mary Thomas nursg Negroes
4. 0. 0



Richd Stephenson
1. 0. 0



Mrs [Joanna] McKenzie fo[r] J. Wash——n
0.10.11




Mrs [Valinda] Wades Daughters
1.10. 0



Atty Genl for D[aniel] P[arke] Custis Este
19.14. 0



Sundrys




Michl Craven drivg Beeves
0.16. 0



Chr. Wetzel old Acct
0. 5. 0



Certificate of Tobo Shipped
0. 6. 3



Michl Grater for Bar[rel] Oyl
8. 0. 3



seeing Lyoness 10/ Comn for Fairs W.
2. 2. 6



for a Sheriffs Comn
0.11. 3



Subscripn to Alexa. Purse
2.10. 0



Ball Ticket
0.10. 0



3 Sydes of upper Leather
1. 7. 6



an express from Mr Boyd
0.10. 0



for 1 Chest of Lemons & 1 Jar Raisons
2.14. 3



1 pr Buckles to Julius
0. 1. 3



Captn Merrie gettg my Watch r[epaire]d
4. 8. 9




£1431.15.10 1/2


By Cash upon hand—carred to acct for 1762
499.14. 4




£1931.10. 2 1/2

      
 

Aprl 13
Note Recd from the Treasury
£173.12. 6 1/2



and paid to Captn Posey
137. 8. 8



Edd Snickers
3. 9.  



Phil Bab
9.10. 9



To Mr Gabl Jones for Machaa Powers
5. 1.10



Michl Harness Jr
15.18. 5 1/2



Luke Collins
1. 1. 8



Casper Bogard
1. 2. 2




£173.12. 6 1/2

      
      


